UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-05076 Tax-Exempt California Money Market Fund (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2015 ITEM 1. REPORT TO STOCKHOLDERS March 31, 2015 Semiannual Report to Shareholders Tax-Exempt California Money Market Fund Contents 3 Portfolio Summary 4 Investment Portfolio 7 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 12 Notes to Financial Statements 17 Information About Your Fund's Expenses 19 Other Information 20 Advisory Agreement Board Considerations and Fee Evaluation 25 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit deutschefunds.com. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Summary (Unaudited) Investment Portfolio as of March 31, 2015 (Unaudited) Principal Amount ($) Value ($) Municipal Investments 89.5% California 78.4% California, Austin Trust, Various States, Series 2008-1065, 144A, 0.04%*, 3/1/2033, LIQ: Bank of America NA California, BB&T Municipal Trust, Public Financing Authority, Series 2011, 144A, 0.06%*, 9/1/2022, LIQ: Branch Banking & Trust California, Clipper Tax-Exempt Certificate Trust, Series 2009-66, 144A, 0.02%*, 5/15/2030, LIQ: State Street Bank & Trust Co. California, Metropolitan Water District of Southern California: Series D, 0.01%*, 7/1/2035 Series B, 144A, 3.0%, 7/1/2015 California, Revenue Anticipation Notes, 144A, 1.5%, 6/22/2015 California, State Department of Water Resources Supply Revenue: Series L, 144A, 4.0%, 5/1/2015 Series L, 5.0%, 5/1/2015 California, State General Obligation: Series B, 144A, 0.01%*, 5/1/2040, LOC: Bank of Tokyo-Mitsubishi UFJ Series 2178, 144A, 0.05%*, Mandatory Put 3/16/2016 @ 100, 12/1/2037, GTY: Wells Fargo& Co., LIQ: Wells Fargo & Co. California, State General Obligation, 144A, TECP, 0.06%, 6/2/2015, LOC: U.S. Bank NA California, State Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series B, 0.01%*, 3/1/2047, LOC: Bank of Montreal California, State Health Facilities Financing Authority Revenue, Children's Hospital, Series D, 0.01%*, 11/1/2034, GTY: Children's Healthcare of California, LOC: U.S. Bank NA California, State Health Facilities Financing Authority Revenue, Northern California Presbyterian Homes & Services, 0.03%*, 7/1/2034, LOC: Union Bank NA California, State Health Facilities Financing Authority Revenue, Scripps Health, Series F, 144A, 0.01%*, 10/1/2031, LOC: Northern Trust Co. California, State Health Facilities Financing Authority Revenue, St. Joseph Health Systems, Series A, 0.02%*, 7/1/2041, LOC: Union Bank NA California, State Kindergarten, Series A6, 0.02%*, 5/1/2034, LOC: Citibank NA California, State Pollution Control Financing Authority, Solid Waste Disposal Revenue, Recology, Inc. Project, Series A, 0.04%*, 4/1/2020, LOC: Bank of America NA California, State University Revenue, Series A, 144A, Prerefunded 5/1/2015 @ 100, 5.0%, 11/1/2017, INS: AMBAC California, Statewide Communities Development Authority, Multi-Family Housing Revenue, Series R-13104CE, 144A, 0.52%*, 9/6/2035, GTY: Citibank NA California, Wells Fargo Stage Trust, Series 94C, 144A, AMT, 0.18%*, Mandatory Put 7/9/2015 @ 100, 5/1/2030, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA California, West Hills Community College District, 0.02%*, 7/1/2033, LOC: Union Bank of California Los Angeles, CA, General Obligation, 1.5%, 6/25/2015 San Jose, CA, Redevelopment Agency, TECP, 0.1%, 9/8/2015, LOC: JPMorgan Chase Bank NA University of California, State Revenues, Series AL-3, 0.02%*, 5/15/2048 Puerto Rico 11.1% Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.05%*, 12/1/2030 Puerto Rico, RBC Municipal Products, Inc. Trust, Series E-54, 144A, 0.22%*, 5/1/2017, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Total Municipal Investments (Cost $87,754,488) Closed-End Investment Companies 10.8% California California, Nuveen Dividend Advantage Municipal Fund, Series 1-1362, 144A, AMT, 0.17%*, 6/1/2041 California, Nuveen Dividend Advantage Municipal Fund 2, 144A, AMT, 0.12%*, 8/3/2043, LIQ: Royal Bank of Canada California, Nuveen Dividend Advantage Municipal Fund 3, Series 1-1600, 144A, AMT, 0.1%*, 9/1/2043, LIQ: Barclays Bank PLC Total Closed-End Investment Companies (Cost $10,600,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $98,354,488)† Other Assets and Liabilities, Net ) ) Net Assets * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and shown at their current rates as of March 31, 2015. † The cost for federal income tax purposes was $98,354,488. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. GTY: Guaranty Agreement LIQ: Liquidity Facility LOC: Letter of Credit Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. TECP: Tax-Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (a) $
